         Case 1:20-cr-00234-LAP Document 46 Filed 02/18/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,                 20 Cr. 234 (LAP)

-against-
                                                        ORDER
COUNT COOKS et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall confer and inform the Court by letter of the

proposed briefing schedule on Defendant’s motion for pre-trial

release (see dkt. no. 44).

    SO ORDERED.

Dated:      New York, New York
            February 18, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
